Citation Nr: 9915430	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-49 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


REMAND

The veteran served on active duty from November 1966 to 
November 1968 and from December 1970 to March 1972.  This 
case came before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Initially, the Board notes that a March 1992 Social Security 
Administration (SSA) disability determination and transmittal 
indicates that the veteran was found to be disabled from 
December 1991 with a primary diagnosis of affective disorder 
and a secondary diagnosis of somatoform disorder.  The report 
of a January 1992 psychological evaluation, apparently 
performed in connection with the veteran's claim for SSA 
disability benefits, indicates that the veteran was found to 
have an adjustment disorder with depressed mood.  The global 
assessment of functioning score was 40.  

The record reflects that in connection with his claim for a 
permanent and total rating for pension purposes, the veteran 
has been provided VA general medical examinations.  He has 
not been provided a VA psychiatric examination.

The record also reflects that the RO has contacted the SSA 
for the purpose of obtaining records pertaining to the 
veteran's award of SSA disability benefits.  In a June 1996 
response, the SSA informed the RO that the veteran was denied 
benefits in November 1979, the records pertaining to the 1979 
determination had been destroyed and there was no record of a 
claim filed under the veteran's Social Security number.  

As noted above, the claims folder does contain SSA records 
establishing, at a minimum, that the veteran was seeking SSA 
disability benefits as recently as 1992.  Therefore, the 
Board believes that another effort should be made to obtain 
pertinent records from the SSA.

  
Additionally, it has been contended by and on behalf of the 
veteran, including at his personal hearing before the 
undersigned sitting at the RO in March 1999, that the July 
1998 VA general medical examination was inadequate because it 
only lasted 5-7 minutes, the examiner did not look at the 
veteran's back, and the examiner did not appear to have had 
the veteran's claims file for review at the examination.  The 
Board notes that there is no notation in the July 1998 
examination report concerning whether the examiner reviewed 
the veteran's claims file. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence that is 
pertinent to the issue on appeal.  He 
should be asked to provide the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  He should be 
asked to fill out any necessary consent 
forms for the release of his private 
medical records.  The RO should then 
request copies of all indicated records 
and associate them with the claims 
folder.

2.  The veteran should be asked to 
provide a history of any recent 
employment and any unsuccessful attempts 
to obtain employment.

3.  The RO should contact the SSA again, 
at Division of Benefit Services, Office 
of Disability Operations, Social Security 
Administration, Baltimore, Maryland 21241 
for the purpose of obtaining copies of 
all available records pertaining to any 
award or denial of SSA disability 
benefits to the veteran and any 
subsequent disability determinations for 
the veteran, to include all medical 
records upon which the determination(s) 
was (were) based.  With the request for 
information, the RO should provide the 
SSA with a copy of the aforementioned 
March 1992 disability determination and 
transmittal record.  

4.  When the above development has been 
completed, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current severity of all currently 
present orthopedic disorders.  The 
claims file must be made available to 
the examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  Any tests or 
studies deemed warranted, including X-
rays, should be conducted.  The examiner 
should describe all symptomatology 
specifically due to the veteran's 
orthopedic disabilities.  Tests of joint 
movement against varying resistance 
should be performed by the orthopedist.  
The extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described.  The orthopedist should be 
requested to identify any objective 
evidence of pain or functional loss due 
to pain.  The specific functional loss 
due to pain should be identified, and to 
the extent possible, the examiner should 
provide an assessment of the degree of 
severity of any pain present.  The 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  The examiner 
also should provide an opinion on the 
impact of the veteran's orthopedic 
disabilities on his ability to work.  
The rationale for all opinions expressed 
should be explained.

5.  The veteran should also be provided a 
VA examination by a psychiatrist to 
determine the nature and extent of any 
currently present psychiatric disability.  
The claims file must be made available to 
the examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  All indicated 
studies should be performed.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the new schedular 
criteria for rating mental disorders 
whether such symptom is a symptom of any 
currently present psychiatric disability.  
The examiner should provide a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  In addition, the 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from any 
psychiatric disability present, to 
include whether the veteran is rendered 
unemployable due to psychiatric 
disability.  The rationale for all 
opinions expressed should also be 
provided.  

6.  The veteran should also be provided 
a VA general medical examination by a 
physician for the purpose of determining 
the nature and extent of any other 
currently present disorders.  The claims 
file must be made available to the 
examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  All indicated 
studies must be performed.  The 
manifestations of the disorders should 
be identified, and the examiner should 
provide an opinion concerning the impact 
of the disorders on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

7.  The RO should then undertake any 
other indicated development.

8.  Then, the RO should assign current 
ratings for each of the veteran's 
ratable disabilities under the Rating 
Schedule, to include consideration of 
the current and former criteria for 
evaluating mental disorders.  Roberts v. 
Derwinski, 2 Vet.App. 387 (1992).  The 
evaluations assigned for the veteran's 
disabilities which can be considered for 
pension purposes should be combined 
under the combined ratings table of the 
Rating Schedule.  38 C.F.R. § 4.25 
(1998).  The RO should then consider 
whether the veteran is unemployable 
under what the Court has referred to as 
the "average person" test provided under 
38 U.S.C.A. § 1502(a)(1) (West 1991) and 
38 C.F.R. § 4.15 (1998).  Talley v. 
Derwinski, 2 Vet.App. 282 (1992).

9.  If the benefit sought on appeal 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (1998) and the 
permanency requirement under 38 C.F.R. 
§ 4.17 (1998) are met, and if so, 
whether the veteran is unemployable as a 
result of what the Court has referred to 
as "lifetime" disabilities.  Brown, 2 
Vet.App. at 447.

10.  If it is determined that the 
veteran does not meet the percentage 
requirements under 38 C.F.R. § 4.16, the 
RO should consider whether the veteran 
nevertheless meets the criteria for a 
determination of "unemployability" under 
38 C.F.R. § 3.321(b)(2) (1998).

11.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case (SSOC) should be furnished 
the veteran and his representative that 
contains an explanation of the RO's 
latest deliberations under all of the 
foregoing criteria of the "average 
person" and "unemployability" standards.  
The SSOC should also contain the 
criteria of the Rating Schedule under 
which each of the veteran's ratable 
disabilities has been evaluated, if not 
previously provided.  The RO should 
provide the veteran and his 
representative with an appropriate 
opportunity to respond to the SSOC.

The case should then be returned to the Board, if otherwise 
in order.  The veteran need take no action until otherwise 
notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 



expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


